Name: Commission Regulation (EC) NoÃ 911/2008 of 18Ã September 2008 on the issue of licences for importing rice under the tariff quotas opened for the September 2008 subperiod by Regulation (EC) NoÃ 1529/2007
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  plant product;  economic geography;  executive power and public service
 Date Published: nan

 19.9.2008 EN Official Journal of the European Union L 251/18 COMMISSION REGULATION (EC) No 911/2008 of 18 September 2008 on the issue of licences for importing rice under the tariff quotas opened for the September 2008 subperiod by Regulation (EC) No 1529/2007 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1529/2007 of 21 December 2007 opening and providing for the administration in 2008 and 2009 of import quotas for rice originating in the ACP States which are part of the Cariforum region and the overseas countries and territories (OCTs) (2), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 1529/2007 opens and provides for the administration of an annual import tariff quota for 2008 of 187 000 tonnes of rice, in husked-rice equivalent, originating in States that are part of the Cariforum region (order number 09.4219), an import tariff quota of 25 000 tonnes of rice, in husked-rice equivalent, originating in the Netherlands Antilles and Aruba (order number 09.4189) and an import tariff quota of 10 000 tonnes of rice, in husked-rice equivalent, originating in the least-developed OCTs (order number 09.4190). (2) September is the third subperiod for the quota laid down in Article 1(1) and (2) of Regulation (EC) No 1529/2007. (3) The notification sent in accordance with Article 6(a) of Regulation (EC) No 1529/2007 shows that, for the quotas with order numbers 09.4219  09.4189  09.4190, the applications lodged in the first seven days of September 2008 under Article 2(1) of the Regulation cover a quantity, in husked-rice equivalent, less than that available. (4) The total quantities available for the following subperiod should therefore be fixed for the quotas with order numbers 09.4189  09.4190, in accordance with Article 4(1) of Regulation (EC) No 1529/2007, HAS ADOPTED THIS REGULATION: Article 1 The total quantities available for the following subperiod under the quotas with order numbers 09.4189 and 09.4190 as referred to in Regulation (EC) No 1529/2007 are set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 September 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 348, 31.12.2007, p. 155. ANNEX Quantities to be allocated for the September 2008 subperiod and quantities available for the following subperiod under Regulation (EC) No 1529/2007 Origin/product Order number Allocation coefficient for the September 2008 subperiod Quantities available for the October 2008 subperiod (kg) States that are part of the Cariforum region (Article 1(1)(a) of Regulation (EC) No 1529/2007) 09.4219  (2)  Codes under CN 1006, except CN code 1006 10 10 OCTs (Article 1(2)(a) and (b) of Regulation (EC) No 1529/2007)  CN code 1006 (a) Netherlands Antilles and Aruba: 09.4189  (2) 20 960 871 (b) Least-developed OCTs: 09.4190  (1) 10 000 000 (1) No allocation coefficient applied for this subperiod: no licence applications were sent to the Commission. (2) Applications cover quantities less than or equal to the quantities available: all applications are therefore acceptable.